Title: From Thomas Jefferson to Thomas Mann Randolph, 28 June 1808
From: Jefferson, Thomas
To: Randolph, Thomas Mann


                  
                     Dear Sir
                     
                     Washington June 28. 08. 
                  
                  I inclose you a Mercantile Advertiser for the sake of the extraordinary fabrication in it’s Postscript by an arrival from Cork with London dates to the 9th. of May. the arrival of the Osage in England (which had been detained in France by Armstrong himself) furnishes the occasion of amusing that nation with the forgeries of fact which I have included in an inked line in the margin, within which line every word is false. yet this lie will run through all the papers, & few readers will think of asking themselves how this London (or Cork) printer should know all the particulars he states, & for which he quotes no authority. the fact is that there never has been a proposition or intimation to us from France to join them in the war, unless Champagny’s letter be so considered: nor has there ever been the slightest disrespect to Armstrong, as far as we have a right to conclude from his silence & from that of Turreau. so from England we have in like manner had no such intimation except in Holland & Auckland’s note subjoined to the treaty. we have nothing from Armstrong or Pinckney. indeed we can have nothing interesting from France while the emperor is absent.   I continue to send you the Public advertiser & citizen of N.Y. while their fire is kept up on the Presidential election. the papers of the other states are almost entirely silent on the subject. it seems understood that Dewitt Clinton sinks with his tool Cheetham. we have proof on the oath of a credible man that he set Burr on board the last British packet in the evening of her departure. he was disguised in a sailor’s habit, as were two other gentlemen unknown to the person but one of whom Burr called Ogden at taking leave. he was met at N. York by mrs Alston, whose child babbled out in his play with another that ‘Grand-papa was come.’
                  I charged Bacon very strictly to keep the water of the Canal always running over the waste, as Shoemaker has made the want of water the ground of insisting on a suspension of rent, and will probably continue to do it. present my tender love to Martha & the family and be assured your self of my affectionate attachment & respect.
                  
                     Th: Jefferson
                     
                  
               